Case: 13-40781      Document: 00512666095         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40781
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE MARTINEZ-MAZARIEGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-73-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Martinez-Mazariego has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Martinez-Mazariego has filed a response.              We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Martinez-Mazariego’s response. We concur with counsel’s assessment that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40781   Document: 00512666095    Page: 2   Date Filed: 06/17/2014


                               No. 13-40781

the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2